Citation Nr: 1504413	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986, and from July 1988 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, or treatment for asthma, or any other respiratory disorder during service.  

2.  After entry into active duty, the Veteran reported a history of asthma with her last attack at age seven; clinical evaluation of her lungs on all service department examinations was normal.  

3.  The evidence shows current diagnoses of asthma, with medication prescribed for control.  

4.  The probative medical evidence of record does not relate the current respiratory disorder of asthma to the Veteran's active duty service.


CONCLUSION OF LAW

A respiratory disorder, to include asthma, was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to her claim for service connection in letters dated March 2008 which was prior to the initial RO rating decision denying the benefits sought; additional notice was provided in a February 2012 letter and the claim was subsequently readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor her representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; a VA examination report; a VA medical opinion; assisted the Veteran in obtaining evidence; and, afforded her the opportunity to testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in September 2014, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims entitlement to service connection for a respiratory disorder, which she claims as asthma.  She claims that her asthma was incurred or aggravated by exposure to environmental hazards during service.  She specifically reports exposure to dust and/or asbestos during duties involving "lagging" aboard a ship.  She has submitted evidence that she participated in such activities.  She also reports that she has been treated for asthma since separation from service.  The Veteran served in the Navy, but her active duty service is broken in to two distinct periods of time: March 1982 to March 1986 and July 1988 to May 1991.  

In June 1981, the initial entrance examination of the Veteran was conducted.  Clinical evaluation of her chest and lungs was normal, with no abnormalities noted by the examining physician.  On the accompanying report of medical history she indicated "no" to the question that asked if she had a history of asthma.  In March 1986, the separation examination for the first period of active duty was conducted.  Clinical evaluation of her chest and lungs was normal, with no abnormalities noted by the examining physician.

In July 1988, the entrance examination for the Veteran's second period of active duty was conducted.  On the report of medical history, the Veteran indicated a history of childhood asthma, with her last attack when she was seven years old.  An August 1989 occupational health physical also notes that the Veteran had a history of asthma which was last documented as active at age seven.  An August 1990 service treatment record reveals that the Veteran sought treatment for complaints of eye irritation from working with "lagging."  She did not report any respiratory symptoms.  A May 1990 service dental history form reveals that the Veteran reported having a cough from a recent cold and that she had a history of asthma as a child.  In May of 1991, the separation examination from the Veteran's second period of active duty was conducted.  Clinical evaluation of her chest and lungs was normal, with no abnormalities noted by the examining physician.  On the accompanying report of medical history, the Veteran indicated a history of asthma as a child and the examiner noted "reactive airway disease as a child - NCD [not considered disabling]."  

When a pre-existing injury or disease is not noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The Veteran reported a history of childhood asthma at age seven, after she entered her first period of active duty.  All examinations conducted during both periods of service found the Veteran's chest and lungs normal on clinical evaluation.  Specifically, clinical evaluation on entry to both periods of active duty was normal.  Accordingly, asthma was not noted upon entry into service and the presumption of soundness attaches.  The Board finds that there is no clear and unmistakable evidence to rebut the presumption of soundness.  As the Veteran was sound on entry into both periods of active duty, her claim must be addressed as involving direct service connection.  

VA treatment records dating from 2004 to the present show a diagnosis of asthma on the Veteran's medical problem list, and show that medication to control asthma was prescribed.  A private medical record confirms the current diagnosis of asthma.  However, these records show that the asthma was under control, with no records showing any complaints of, or treatment for any active asthma or any acute attack.  

In September 2014, VA examination of the Veteran was conducted.  The examiner indicated that the Veteran had a current diagnosis of asthma.  However, the examiner did not link the Veteran's current asthma to service.  The examiner specifically noted that the Veteran reported during service that she had a history of asthma from childhood.  The examiner reported that records document a history of cigarette smoking, with the Veteran admitting to being a smoker since age 17, and that she continued to smoke a half a pack a day.  The Veteran further stated that she believed her current asthma "has something to do with those asbestos pipes I worked on while in service".  However, recent chest x-ray examination was unremarkable for any abnormities, including asbestos related changes.  The examiner's medical opinion was that the Veteran

does carry a diagnosis of Asthma, that she has had the condition since childhood and that though it continues to date, it was not aggravated beyond its normal progression by her military service.  It is also of note that any worsening of the condition that she is or will experience will be directly related to her 34 years of cigarette smoking.  

To the extent that the Veteran reports a history of asthma since childhood, the VA examiner indicates that any such pre-existing asthma was not aggravated beyond its normal progression by her military service.  However, with asthma not noted on entry to service, the disorder is found by the Board as not pre-existing the Veteran's military service on a legal basis.  There is no evidence of any complaints of, or treatment for asthma or any other respiratory disorder during any period of active service.  There is no probative medical opinion linking any current asthma to the Veteran's active military service.  The preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include asthma.  Accordingly, the benefit-of-the-doubt rule does not apply and service connection for a respiratory disorder, to include asthma, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder, to include asthma, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


